Citation Nr: 0819186	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo or 
Meniere's disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an eye disorder, to 
include glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The veteran served on active duty from July 1943 to January 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a psychiatric disorder, including 
PTSD, and for vertigo, tinnitus, and an eye condition.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the Board has granted a motion for 
advancement on the docket in this case.  

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not report dizziness and dizzy spells 
until many years after service.

2.  Extensive noise exposure during the veteran's service led 
to hearing loss and tinnitus.

3.  Conjunctivitis treated during service was acute, and did 
not produce chronic manifestations.

4.  Cataracts and glaucoma manifested many years after 
service, and are not linked to any disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Dizzy spells, diagnosed as vertigo and Meniere's disease, 
were not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Tinnitus was incurred as a result of noise exposure 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

3.  No current eye disorder was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vertigo or Meniere's Disease

The veteran is seeking service connection for a disorder that 
is manifested by dizziness, and that has been described as 
vertigo or Meniere's disease.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records do not show any 
complaints of dizziness.  The records reflect that the 
veteran experienced seasickness on a few occasions, but do 
not specify the symptoms of that seasickness.  In a medical 
history completed in September 1972, a few months before 
separation from service, the veteran checked "no" for 
history of dizziness or fainting spells.

Post-service medical records show reports of dizziness, but 
not until many years after service.  The veteran has not 
identified sources of medical treatment during the years 
immediately following service.  In October 2003, the veteran 
saw private otolaryngologist D. M. C., M.D., Ph.D., to get 
his hearing tested.  He told Dr. C. that he had been 
diagnosed with Meniere's disease in 1987, when he developed 
vertigo and roaring tinnitus.  

The claims file contains records from the veteran's primary 
care physician, B. R. B., M.D., showing treatment in 1983 to 
2004.  In April and May 1991, the veteran reported dizziness.  
Dr. B. prescribed medication to treat the dizziness.  The 
veteran reported dizziness again in January 1992, but the 
treatment notes do not show further reports of dizziness 
later in 1992, nor in the next several years.  On multiple 
occasions in 2001 and 2003, the veteran reported dizziness, 
which Dr. B. described as vertigo.  Dr. B. prescribed 
medication for the vertigo.

In August 2003, the veteran had a VA ear, nose, and throat 
(ENT) examination.  He reported a two to three year history 
of intermittent vertigo, occurring about twice monthly.  The 
examiner indicated that he did not have the veteran's service 
medical records to review, but noted that the veteran had 
reported that the vertigo was of two to three years duration.  
On VA audiology examination in June 2005, the veteran 
provided a four to five year history of vertigo.  The 
examiner stated that the history provided appeared to 
indicate that the vertigo was not related to the veteran's 
service.

The veteran has experienced spells of vertigo in recent 
years.  There is no medical evidence, however, of dizziness 
or vertigo during service.  There is no indication that the 
veteran reported dizziness to health care practitioners until 
many years after service.  No physician has expressed the 
opinion that the current vertigo began during service or is 
related to any disease or injury during service.  As the 
preponderance of the evidence is against service connection 
for vertigo or Meniere's disease, the Board denies the claim.
Tinnitus

The veteran contends that he has tinnitus as a result of 
noise exposure during service.  Service connection is 
established for the veteran's bilateral hearing loss.  The 
veteran's September 1972 service separation examination shows 
diminished hearing compared to the results of hearing tests 
early in his service.  

On VA audiological examination in August 2003, the veteran 
reported that during his service he was exposed to noise from 
the explosion of bombs and from artillery fire.  He indicated 
that he had experienced bilateral constant tinnitus for two 
to three years.  The examiner noted that the veteran had not 
stated that tinnitus was present while he was in service.  In 
October and November 2005, private physicians Drs. C. and B. 
both expressed the opinion that the veteran's hearing loss 
was due to his noise exposure during service.

On VA audiological examination in June 2005, the veteran 
reported a four to five year history of tinnitus.  The 
examiner indicated that the veteran's history suggested that 
the tinnitus was unrelated to active duty.  When Dr. C. 
performed audiological testing performed in July 2005, the 
veteran reported being exposed frequently and regularly 
during service to noise from explosives, artillery, and 
helicopters.  In August 2005, Dr. C. expressed the opinion 
that it was more likely than not that the veteran's tinnitus 
was due to his extensive noise exposure during service.  On 
VA audiological examination in June 2006, the examiner 
expressed the opinion that it was at least as likely as not 
that the veteran's tinnitus was related to his service-
connected hearing loss.

Medical and audiology professionals have consistently 
concluded that the veteran's hearing loss is attributable to 
noise exposure during service.  Such professionals have 
provided mixed opinions regarding the likely etiology of the 
veteran's tinnitus.  The opinions linking the tinnitus to 
noise during service or to the service-connected hearing loss 
are approximately balanced with the opinions against such a 
link.  Giving the benefit of the doubt to the veteran, the 
Board grants service connection for tinnitus.

Eye Disorder

In a statement that the RO received in July 2003, the veteran 
indicated that he had received private treatment for problems 
with his eyes.  In an October 2003 statement, the veteran 
reported a history of cataract surgery in his left eye, of 
glaucoma, and of allergy symptoms affecting both eyes.

The veteran's service medical records show visual acuity of 
20/20 bilaterally in 1945, 1948, and 1951.  From 1955 
forward, his visual acuity diminished, and by 1962 he was 
wearing glasses.  In August 1964, he received outpatient 
treatment for bilateral conjunctivitis, described as probably 
allergic in etiology.  In a recent statement in support of 
his claims, the veteran indicated that he had outpatient 
treatment for multiple symptoms, including "visual eye 
problems," on July 28, 1969.  The claims file contains a 
sick call record from that date that notes sore throat, pain 
in the left ear area, a temperature of 99.6°F, and an 
impression of bacterial pharyngitis.  That record does not 
mention vision or the eyes.  The report of the September 1972 
service separation examination notes visual acuity of 20/200 
bilaterally, corrected with glasses to 20/20 bilaterally.  

Private medical records show that the veteran was seen in 
1993 for eye discomfort, thought to be a foreign body in the 
eye.  No foreign body was found.  In July 2001, the veteran's 
primary care physician prescribed medication for allergy and 
drops for his scratchy eyes.  Private treatment records from 
2002 through 2004 indicate that the veteran has cataracts, 
addressed by surgery, and suspected or trace glaucoma.  
In response to an inquiry, in January 2004, the veteran's 
treating ophthalmologist, R. C., M.D., explained that the 
veteran's visual acuity was diminished due to cataracts, and 
that cataracts were due to a normal aging process, and were 
not caused by anything that happened during the veteran's 
service.

Refractive error of the eye is not considered a disease or 
injury for purposes of service connection and VA 
compensation.  38 C.F.R. § 3.303(c) (2007).  Therefore, the 
refractive error, manifested by declining visual acuity, 
shown during the veteran's service is not a disorder for 
which service connection may be granted.  The conjunctivitis 
noted in service was treated on one occasion, and subsequent 
medical records do not show that the disorder was chronic or 
recurrent.  There is no evidence of eye discomfort, 
cataracts, and glaucoma until many years after service.  
There is no evidence that any of those disorders began during 
and continued since service.  Nor is there any medical 
evidence or opinion linking the current disorders to any 
event in service or to any other service-connected 
disability.

The veteran has not had a VA examination addressing his eyes.  
In a claim for service connection, VA has a duty to provide a 
medical examination or obtain a medical opinion when 
necessary to decide a claim, if there is competent evidence 
of a current disability, evidence of a disease, injury, or 
other triggering event during service, and evidence that the 
disability may be connected with events in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, there are current eye 
disorders, and there is a record of acute conjunctivitis 
during service.  There is no evidence that the current eye 
disorders may be associated with service events or another 
service-connected disability.  Therefore, VA does not have a 
duty for to obtain a medical examination or opinion with 
respect to the veteran's eye disorder claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


The assembled evidence does not indicate that  any current 
eye disorder began during service or is otherwise linked to 
service.  Thus, the preponderance of the evidence is against 
service connection for an eye disorder.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the claim for service connection for 
tinnitus, the Board is granting the benefit sought on appeal.  
Therefore, it is not necessary to discuss VA's duties to 
notify or assist the veteran in substantiating that claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

With respect to the claims for service connection for vertigo 
or Meniere's disease and for an eye disorder, VA provided 
notices in 2004 and 2006, after the initial adjudication of 
those claims.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

In letters dated in August 2004 and September 2004, the RO 
included an explanation of VA's duty to assist in obtaining 
records, and requested that the appellant submit any evidence 
that the claimed conditions existed from service to the 
present time, any treatment records pertaining to the claim, 
and any medical evidence of current disabilities.  The April 
2004 and October 2007 statements of the case and the 
September 2004 and January 2005 supplemental statements of 
the case provided the appellant with the relevant regulations 
for his service connection claims, including those governing 
VA's notice and assistance duties, as well as an explanation 
of the reason for the denial of the claims.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his vertigo and 
eye disorder service connection claims, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of those claims, such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 489 

With respect to the claims that the Board is presently 
deciding, VA has obtained service medical records, assisted 
the veteran in obtaining evidence, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  The veteran has had VA examinations that addressed 
vertigo and Meniere's disease.  As discussed above, he has 
not had a VA examination with respect to eye disorders.  
All known and available records relevant to the vertigo and 
eye disorder claims have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements, and the veteran is not prejudiced by 
a decision on those claim at this time.


ORDER

Entitlement to service connection for vertigo or Meniere's 
disease is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an eye disorder is 
denied.


REMAND

The veteran is seeking service connection for mental illness 
that has been described as anxiety, nerves, depression, and 
PTSD.  PTSD is a psychiatric disorder that develops as a 
result of traumatic experience.  It is possible for service 
connection to be established for PTSD that becomes manifest 
after separation from service.  In order for a claim for 
service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

The veteran did not receive mental health treatment during 
service; but health care records from 2003 forward reflect a 
history of psychological problems.  The veteran attributes 
his current psychological symptoms to his experiences in 
combat during service.  There is evidence that he engaged in 
combat with the enemy.  His service records show that had 
foreign service in the Pacific theater in World War II, in 
Korea during the Korean War, and in Vietnam during the 
Vietnam War, and that he was awarded the Bronze Star medal on 
two occasions.

The veteran had a stroke in 2005.  Private and VA mental 
health professionals who have seen him since them have 
expressed difficulty determining whether he has PTSD in light 
of coexisting problems residual to the stroke.  The Board 
will remand the claim for a VA psychiatric examination to 
clarify the veteran's psychiatric diagnosis, and to obtain an 
opinion as to the likelihood that any current PTSD or other 
mental disorder is related to the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  The examination request should 
specifically alert the examiner that the 
veteran has verified combat action.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether the veteran's verified combat 
action was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and the veteran's verified 
combat action.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


